DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Claims 23-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 15 December 2021.

Specification
The disclosure is objected to because of the following informalities:
The word “hall” is used twice in the paragraph spanning pages 4 and 5 of the specification. Given the context, it appears that “hall” should be replaced with “wall”. The word “hall” is also used in the last full paragraph on page 5.
In the first full paragraph on page 23, “the buffer 13” should be replaced with “the buffer 14”.
In the paragraph spanning pages 27 and 28, a formula is provided for calculating “Tbasisheat”. Given the inputs to the equation and the corresponding basisheat” should be replaced with “tbasisheat”. The Applicant’s disclosure uses “T” for temperature and “t” for time. See also the conflicting definition given for “Tbasisheat” later on page 28.
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character 1 has been used to designate both a device and a temperature control medium in a cooling device 3. It appears that the “1” pointing to the interior of the cooling device 3 should be replaced with “10”. See Figure 4, the paragraph spanning pages 21 and 22 of the specification, and the first full paragraph on page 22.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: VK (see the paragraph spanning pages 26 and 27). It appears that “VH” should be replaced with “VK” in Figure 2.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of 

Claim Objections
Claims 1-3, 7, 9, 11, 12, 14, 15, 17, 19, and 22 are objected to because of the following informalities:
In line 1 of claim 1, “the variothermal” should be replaced with “variothermal”.
In lines 3 and 9 of claim 1, “In” should be replaced with “in”.
In line 5 of claim 1, “temperatre-controlled” should be replaced with “temperature-controlled”.
In lines 2 and 15 of claim 2, “In” should be replaced with “in”.
In line 4 of claim 2, the semicolon should be replaced with a comma.
In A3 of claim 2, the reference to “step A3)” should be replaced with “step A2)”.
In B5 of claim 2, “B5)” should be replaced with “B4)”.
In line 2 of claim 3, the word “include” (or equivalent) should be inserted between “the temperature control device” and “at least one”.
In line 2 of claim 3, “at least one or a combination” should be replaced with “at least one” since the language “a combination” is redundant.
In the last line of claim 3, “are used” should be deleted.
Claim 7 introduces “the maximum rise of a heating curve”. Claim 9 introduces “a maximum negative rise” of a cooling curve. For consistency, “the” 
In claims 11 and 14, “the actuation time” should be replaced with “an actuation time”.
In the second-to-last line of claim 12, “is” should be replaced with “are”.
In line 3 of claim 15, the second instance of “the time” should be replaced with “a time”.
In line 6 of claim 15, the first instance of “is” should be replaced with “are”.
In line 7 of claim 15, a parenthesis should be inserted after “TBasiscool”.
In claim 17, “the actual temperature TactMld” should be replaced with “the current temperature (TactMld)” or “the current temperature of the cavity wall (TactMld)” for consistency with claim 16.
In claim 19, “determining” should be replaced with “calculating” or “calculation” for consistency with claims 16 and 17.
In claim 22, “the preceding process” should be replaced with “the previous process” for consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the system” in line 4. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 1 will be interpreted as reciting “a system” rather than “the system” in line 4.
Claim 1 recites the limitation “the production cycle” in line 13. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 1 will be interpreted as reciting “a production cycle” rather than “the production cycle”.
Claim 1 recites “calculating corrected control values or respectively control times”. Claim 1 later refers to “the corrected control values”. There is insufficient antecedent basis for “the corrected control values” in the claim since it is possible that no corrected control values were calculated. That is, control times may have been calculated instead. Given that control times can be considered control values, claim 1 will be interpreted as reciting “calculating corrected control values” rather than “calculating corrected control values or respectively control times”.
Claims 2-22 are rejected based on their dependency from claim 1.
Claim 2 recites that actuation times are corrected “if necessary” in A2. Claim 2 later refers to “the corrected actuation times” in A3. There is insufficient antecedent basis for “the corrected actuation times” in the claim since it is possible that no 
Claim 2 refers to “a chronological nominal temperature profile” in A1 and “the nominal temperature profile” in A2. Claim 2 depends from claim 1, which refers to “a nominal temperature profile” and “the nominal temperature profile”. It is unclear to which temperature profile “the nominal temperature profile” refers in A2 of claim 2. In view of the Applicant’s disclosure, it is understood that all of these temperature profiles are the same. Claim 2 will be interpreted accordingly.
This same issue also applies to “the temperature profile” in B1 and “the nominal temperature profile” in B2 of claim 2.
Regarding claim 2, the phrase “in particular” in A3 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). For purposes of examination, claim 2 will be interpreted as reciting that the corrected actuation times from step A2) are stored as control values for the control elements.
Claim 2 recites the limitation “the actual temperatures” in B2. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 2 will be interpreted as reciting “actual temperatures” instead.
Regarding claim 2, the phrase “namely” in B3 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). For purposes of examination, claim 2 will be interpreted as requiring corrected actuation times to be calculated in B3.
Claim 2 recites the limitation “the subsequent production cycle” in B3. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 2 will be interpreted as reciting “a subsequent production cycle” instead.
Claim 3 refers to “heating devices based on induction or by means of laser and ceramic heating arrangements”. It is unclear what the inclusion of the word “and” is meant to require. For example, when an induction heating device is used, must a ceramic heating arrangement also be present? Must a ceramic heating arrangement be present when a laser is used? For purposes of examination, claim 3 will interpreted as reciting “or” rather than “and” in the language at issue.
Regarding claim 3, the phrase “e.g.” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d). For purposes of examination, claim 3 will be interpreted as reciting “a gas” rather than “a gas, e.g., air”.
Claim 3 list both of the following options: “oil heating- and/or oil cooling device” and “heating device and/or cooling device based on a heat transfer oil”. It is unclear what the difference is between these options, which makes the scope of the claim unclear. For purposes of examination, the two options will be considered to be redundant.
Claim 5 refers to “a heating device, a cooling device, control elements and an injection mould”. It is unclear whether this structure is distinct from the temperature control device, control elements, and injection mould of claim 1. For purposes of examination, the heating and cooling devices of claim 5 will be interpreted as being part of the temperature control device of claim 1. The control elements and injection mould Claims 7-9 are rejected based on their dependency from claim 5.
This same issue also applies to claim 6. Claims 10-22 are rejected based on their dependency from claim 6.
Claim 8 recites the limitation “the abscissa” in line 3. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 8 will be interpreted as reciting “an abscissa” instead.
Claim 8 recites the limitations “the chronological interval”, “the start”, and “the heating” in lines 3 and 4. There is insufficient antecedent basis for these limitations in the claim. For purposes of examination, claim 8 will be interpreted as reciting “a chronological interval between a start of heating” instead.
Claim 9 recites the limitations “the temperature (Tmax)”, “the cooling”, “the cooling curve (TK)”, and “the abscissa”. There is insufficient antecedent basis for these limitations in the claim. For purposes of examination, claim 9 will be interpreted as reciting “a temperature (Tmax)”, “cooling”, “a cooling curve (TK)”, and “an abscissa” where the language at issue is first introduced.
Claim 10 recites the limitation “the minimum temperature (Tmin)”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 10 will be interpreted as reciting “a minimum temperature (Tmin)” instead. Claims 11-13 are rejected based on their dependency from claim 10.
Claim 11 recites the limitations “K/sheat” and “tuheat”. There is insufficient antecedent basis for these limitations in the claim. For purposes of examination, these Claims 12 and 13 are rejected based on their dependency from claim 11.
Claim 12 recites the limitations “the switching off” and “the heating”. There is insufficient antecedent basis for these limitations in the claim. Also, the phrase “i.e.” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d). For purposes of examination, claim 12 will be interpreted as reciting that the time span is measured “after switching off of heating” and “after the time (tbasisheat) has elapsed”.
Claim 12 recites the limitation “the temperature sensor (7)”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 12 will be interpreted as reciting “a temperature sensor (7)” instead. Claim 13 is rejected based on its dependency from claim 12. See below.
Claim 13 recites the limitation “the temperature (TBasisheat)” in line 2. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 13 will be interpreted as depending from claim 12.
Claim 14 recites the limitations “the cooling”, “the heating”, “the temperature sensor (7)”, “TBasis”, “K/scool”, and “tucool”. There is insufficient antecedent basis for these limitations in the claim. For purposes of examination, claim 14 will be interpreted as reciting “cooling”, “heating”, and “a temperature sensor (7)”. The terms “TBasis”, “K/scool”, and “tucool” will be interpreted as they are defined in claims 9 and 10. Claim 15 is rejected based on its dependency from claim 14.
Claim 15 recites the limitation “the cavity (8)”, “the temperature (Tbasiscool)”, “the reverberation time (dead time) (tBasiscooldead)”, and “the deviation”. There is insufficient basiscool)”, “a reverberation time (dead time) (tBasiscooldead)”, and “a deviation” instead.
Claim 16 recites the limitations “the current temperature of the cavity wall (TactMld)”, “the nominal temperature (TSoll)”, “the current step”, “the first optimisation run”, “the time (tProzess1)”, “TSoll1”, “K/sheat”, “tuheat”, and “TBasisheaterror”. There is insufficient antecedent basis for these limitations in the claim. For purposes of examination, claim 16 will be interpreted as reciting “a current temperature of the cavity wall (TactMld)”, “a nominal temperature (TSoll)”, “a current step”, “a first optimisation run”, and “a time (tProzess1)”. The terms “K/sheat”, “tuheat”, and “TBasisheaterror” will be interpreted as they are defined in claims 7, 8, and 13, respectively. The term “TSoll1” will be interpreted as referring back to “the nominal temperature (TSoll)”. Claims 17-22 are rejected based on their dependency from claim 16.
Claim 17 recites the limitations “K/scool”, “tucool”, and “TBasiscoolerror”. There is insufficient antecedent basis for these limitations in the claim. For purposes of examination, these terms will be interpreted as they are defined in claims 9 and 15. Claims 18-22 are rejected based on their dependency from claim 17.
Claim 18 recites that “the calculation of the time (tProzess1) for further process steps is carried out in an analogous manner”. The language “in an analogous manner” makes the scope of the claim unclear. The language is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. That is, it is unclear how similar the calculations must be in the further 
Claim 20 recites the limitations “TstartOffsetx”, “TactMldx”, “T(actMldx)n-1”, “TProzessx”, and “T(Prozessx)n-1”. There is insufficient antecedent basis for these limitations in the claim. Specifically, claim 20 does not define the term “x”. Given the context, “x” will be interpreted as denoting the current “passage”, i.e., the current cycle. Note that “TendOffset” does not include the term “x” in the provided formula. In addition, “TProzessx” and “T(Prozessx)n-1” are not defined anywhere in the claims. The context would suggest that these are process temperatures, but, given that the temperature fluctuates during the process, it is unclear which temperature is being referenced. For purposes of examination, the formula for “TendOffset” will be interpreted as relying on the actual mold temperature, as in the formula for “TstartOffsetx”. However, please note that the original disclosure may not provide support for such an interpretation. Claims 21 and 22 are rejected based on their dependency from claim 20.
Claim 22 recites the limitations “the previous process”, “the current process”, “the actuation time (tProzess(x-1))”, “tstartOffsetx”, and “tendOffset(x-1)”. There is insufficient antecedent basis for these limitations in the claim. For purposes of examination, “the current process” will be interpreted as referring back to “a heating process and/or a cooling process”. In addition, claim 22 will be interpreted as reciting “a previous process” and “an actuation time (tProzess(x-1))” rather than “the previous process” and “the actuation time (tProzess(x-1))”. With respect to “tstartOffsetx”, and “tendOffset(x-1)
Claim 22 refers to “a heating process and/or a cooling process”. Claim 20 refers to “further passages”. Claim 18 refers to “further process steps”. Claim 16 refers to an “optimisation run”. Claim 2 refers to evaluation cycles and production cycles. Claim 1 refers to a “production cycle” and a “production process”. Given the context, it is understood that many of these phrases refer to the same thing. However, the use of different language suggests that they are different, making the scope of these claims unclear. For purposes of examination, these phrases will be interpreted as referring to production cycles in the production phase and evaluation cycles in the learning phase, as appropriate.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,427,720 (“Kotzab”).
claim 1, Kotzab discloses a method for the variothermal temperature control of an injection mould (see lines 7-27 in column 1) using a temperature control device (at least the conduits 11 and flow control valves 12; see Figure 1 and lines 44-65 in column 3) having at least the steps:
A) In a learning phase (see line 67 in column 1 to line 5 in column 2 and lines 10-17 in column 4):
determining a temperature control characteristic of the system which is to be temperatre-controlled (see Id.) comprising at least the injection mould (the injection mold 8; see Figure 1 and lines 36-43) and the temperature control device (the conduits 11 and flow control valves 12; see Figure 1), in order to obtain individual control values for the system (see line 67 in column 1 to line 5 in column 2 and lines 10-17 in column 4), with which control elements of the temperature control device can be actuated (see Id.) in order to obtain a nominal temperature profile (see line 67 in column 1 to line 12 in column 2 and lines 10-27 in column 4) and
B) In a production phase (see line 67 in column 1 to line 21 in column 2 and lines 10-27 in column 4):
temperature control of the injection mould with the control values determined during the learning phase (see Id.);
determining deviations of an actual temperature profile of the injection mould in relation to the nominal temperature profile during the production cycle and calculating corrected control values or respectively control times for the control elements from these deviations (see Id.);
Id.).

Regarding claim 2, Kotzab discloses wherein
A) In the learning phase:
A1) for determining a temperature control characteristic of the system which is to be temperature-controlled; a calculating takes place of actuation times for heating- and/or cooling devices of the temperature control device for achieving a chronological nominal temperature profile of the injection mould for a moulded part which is to be produced (see line 67 in column 1 to line 12 in column 2 and lines 10-27 in column 4); 2
A2) an evaluation of the nominal temperature profile is carried out in at least one evaluation cycle and if necessary correcting of the actuation times is carried out (see line 67 in column 1 to line 5 in column 2 and lines 10-17 in column 4; note the references to empirical determination) and
A3) a storing takes place at least of the corrected actuation times from step A3) as control values for the system which is to be temperature-controlled, in particular its control elements (see line 67 in column 1 to line 12 in column 2 and lines 10-27 in column 4; the values are stored in the industrial computer 18) and
B) In the production phase:
B1) during a first production cycle a starting off of the temperature profile with the control values of step A3) takes place (see line 67 in column 1 to line 21 in column 2 and lines 10-27 in column 4);
Id.);
B3) a calculation takes place of corrected control values, namely actuation times for the control elements of the subsequent production cycle from deviations determined in step B2) (see Id.) and
B4) a carrying out of the subsequent production cycle takes place with the corrected control values from step B3) (see Id.) and
B5) the steps B2) to B5) are repeated during further production cycles (see Id.).

Regarding claim 3, Kotzab discloses wherein heating and/or cooling devices of the temperature control device at least one or a combination of the group: water heating- and/or water cooling device (see lines 44-46 in column 3).

Regarding claim 4, Kotzab discloses wherein step A is carried out without filling the injection mould with moulding material (see line 67 in column 1 to line 5 in column 2 and lines 10-17 in column 4; note the references to calculation and mathematical approximation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 5, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kotzab, as applied to claim 1 above, and further in view of U.S. Patent No. 5,589,114 (“Evans”).
Regarding claims 5, 6, and 10, Kotzab does not disclose that: 1) a minimum achievable wall temperature (Tmin) of a cavity of the injection mould is determined and stored; 2) a maximum achievable wall temperature (Tmax) of a cavity of the injection mould is determined and stored; and 3) a mean temperature (TBasis) is calculated between the minimum temperature (Tmin) and the maximum temperature (Tmax).
Evans is directed to a temperature regulating system and method for devices that cyclically form products from a hot melt material that solidifies in a mould. See lines 10-19 in column 1. Evans discloses that coolant flow does not need to be directly dependent on the current mould temperature but can instead advantageously be made dependent on a historic average temperature of the mould recorded during or over a previously completed cycle or cycles. See line 62 in column 2 to line 4 in column 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used an average temperature, as taught by Evans, in place of the current mould temperature used in Kotzab. This would represent a simple substitution of one known element for another to obtain predictable results. See MPEP 2143(I)(B). Calculating an average temperature over a cycle would necessarily involve determining and storing minimum and maximum temperatures, as claimed.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kotzab in view of Evans, as applied to claim 5 above, and further in view of U.S. Patent Application Publication No. 2007/0184139 (“Muranaka”).
Regarding claim 7, modified Kotzab does not disclose that the maximum rise of a heating curve at its turning point (W) is determined in Kelvin per second (K/sheat).
Muranaka discloses determining the rate of temperature change (°C/s) during heating and cooling to predict a heating over-shooting temperature correction value and a cooling under-shooting temperature correction value. See paragraphs 213-215 and Figure 17.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Kotzab to include calculating the rate of temperature change during heating and cooling as part of preventing heating over-shooting and cooling under-shooting, as taught by Muranaka. With respect to the units of Kelvin per second, note that Kelvin and Celsius have the same magnitude. That is, 3 °C/s is equal to 3 K/s. In addition, it would have been obvious to one of ordinary skill in the art to have selected from among any of the temperature scales commonly used in science and engineering. See MPEP 2143(I)(E).

Allowable Subject Matter
Claims 8, 9, and 11-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 8 recites that a tangent (T) is applied at the turning point (W) of the heating curve, and an intersection of the tangent (T) with an abscissa is formed, wherein a chronological interval between a start of heating and the intersection of the tangent (T) with the abscissa is defined as delay time (tuheat). For reference, the Applicant’s Figure 1 shows a turning point W, tangent T, intersection S, and delay time tuheat.
Kotzab fails to disclose such a process, and there is nothing in the remaining prior art to suggest adding this feature to Kotzab. Specifically, while the prior art does recognize that there is a delay between the start of a heat transfer process and the point at which the mold temperature actually changes (see line 56 in column 5 to line 7 in column 6 of U.S. Patent No. 5,376,317), the prior art does not disclose or suggest determining a delay time using a tangent and abscissa of a heating curve, as claimed.
Similar to claim 8, claim 9 recites that a tangent (T) is applied at the turning point (W) of the cooling curve, an intersection of the tangent (T) with an abscissa is determined, and a delay time (tucool) is defined as a chronological interval between a start of cooling and the intersection of the tangent (T) with the abscissa. For reference, the Applicant’s Figure 2 shows a turning point W, tangent T, intersection S, and delay time tucool.
Kotzab fails to disclose such a process, and there is nothing in the remaining prior art to suggest adding this feature to Kotzab. As discussed above, 
Each of claims 11-22 contains allowable subject matter by virtue of its reference to delay time tuheat or delay time tucool or by virtue of its dependency from another claim containing such a reference. See the corresponding rejections above under 35 U.S.C. 112.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726